Citation Nr: 0945341	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-15 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's father



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk



INTRODUCTION

The Veteran served on active duty from July 1990 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA), which granted a 70 
percent rating for PTSD effective October 4, 2006.

In September 2009, the Veteran, accompanied by her father, 
appeared at a videoconference hearing held before a Veterans 
Law Judge in Fayetteville, North Carolina.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran is, 
pursuant to her notice of disagreement dated June 2007, 
appealing the 70 percent rating that was assigned for PTSD 
effective October 4, 2006; the Veteran was previously 
assigned a 30 percent rating for PTSD effective June 10, 
2004.   The guidance of Francisco v. Brown, 7 Vet. App. 55 
(1994), is for application when service connection has 
already been established and an increase in the disability 
rating is at issue; the Veteran's present level of disability 
is of primary concern.  Id.  A veteran may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran was last afforded a VA examination for PTSD in 
March 2007.  She Veteran has stated in letters to VA and at 
her September 2009 hearing that her PTSD has gotten worse 
since March 2007 and the assigned 70 percent rating no longer 
accurately reflects her level of disability.  The RO 
confirmed and continued the assignment of a 70 percent 
disability rating in August 2008 and March 2009 statements of 
the case (SSOC) on the basis that VA treatment records do not 
reflect total occupational and social impairment.

At the September 2009 videoconference, the Veteran stated 
that she does not deal with people on a daily basis, is often 
unable to put her thoughts together and communicate, and 
sometimes experiences memories of the war that are so real 
she "los[es] [her]self in it."  She explained that she felt 
as though she was at a "standstill" with her treatment for 
PTSD and that the disorder had gotten worse because of the 
other events in her life (specifically referencing her 
divorce, residuals of the motor vehicle accident, and 
depression).  See Transcript. 

As the most recent VA examination of record is dated March 
2007, which is more than two years ago, and as the Veteran 
has alleged that her PTSD has gotten worse since that time, 
the Board finds that an additional examination is required.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board notes that although the Veteran was 
awarded Social Security Administration (SSA) disability 
benefits effective October 4, 2006, the evidence to support 
this grant is not on file.  Under 38 U.S.C.A § 5103A(c)(3), 
VA is required to obtain relevant records, held by any 
Federal department or agency, that the claimant adequately 
identifies and authorizes the Secretary to obtain.  Lind v. 
Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  Although not dispositive as to an 
issue that must be resolved by VA, any relevant findings made 
by the SSA are evidence which must be considered.  See White 
v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD that is 
not evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder.

2.  The RO/AMC will obtain from the SSA a 
copy of the evidence relied on in its 
decision regarding the Veteran's claim 
for disability benefits, to specifically 
include, but not limited to, medical 
records and the SSA hearing transcript.  
Those records will be associated with the 
claims folder.

3.  The RO/AMC will afford the Veteran a 
mental disorders examination to determine 
the current severity of PTSD.  The 
following considerations will govern the 
examination:  

a.	The claims folder and a copy of 
this remand must be made available to 
the examiner in conjunction with this 
examination. 

b.	Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.

c.	After reviewing the claims folder 
and examining the Veteran, the 
examiner is asked to provide an 
opinion as to the current severity of 
the PTSD and whether the degree of 
severity has changed since the 
October 4, 2006 effective date of the 
70 percent rating.  The opinion 
should include the symptomatology 
reported by the Veteran and address 
whether she experiences total 
occupational and social impairment.  

d.	In all conclusions, the examiner 
is asked to identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record if applicable.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

4.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

5.  Thereafter, the RO/AMC must consider 
all of the evidence of record and re-
adjudicate the Veteran's claims for 
entitlement to an evaluation in excess of 
70 percent for PTSD.  If the benefit 
sought on appeal remains denied, the 
Veteran must be provided a supplemental 
statement of the case.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


